
	

115 HR 6910 IH: Leading Human Spaceflight Act
U.S. House of Representatives
2012-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		2d Session
		H. R. 6910
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2018
			Mr. Babin introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To specify goals and objectives of the United States with respect to human spaceflight, and for
			 other
		  purposes.
	
	
 1.Short titleThis Act may be cited as the Leading Human Spaceflight Act.
 2.FindingsCongress finds the following: (1)The Apollo 11 landing on July 20, 1969, marked the first steps of a human being on the surface of another world, representing a giant leap for all humanity and a significant demonstration of the spaceflight capabilities of the United States.
 (2)Section 202(a) of the National Aeronautics and Space Administration Act of 2010 (42 U.S.C. 18312(a)) establishes for the National Aeronautics and Space Administration the long-term goals of expanding human presence in space and establishing a thriving space economy in low-Earth orbit and beyond.
 (3)The National Security Strategy of the United States of America issued in December 2017 designates the human exploration of the solar system as a strategic priority for the United States.
 (4)Establishing and ensuring the sustainability of human space exploration of the solar system, as called for in Space Policy Directive–1 issued in December 2017 and the National Space Exploration Campaign issued in September 2018, will require carrying out human exploration and related extravehicular activities on the surface of other celestial bodies in a safe and cost-effective manner.
 (5)The Lyndon B. Johnson Space Center has decades of experience working with international partners, other government agencies, and partners in industry and academia to study, develop, and carry out the human spaceflight priorities of the United States.
 3.Sense of CongressIt is the sense of Congress that— (1)the Lyndon B. Johnson Space Center is critical to the achievement of the civil space mission of the National Aeronautics and Space Administration in the areas of program management and integration of large complex human spaceflight programs, including overall systems engineering and integration, human health and safety in space, and crewed spacecraft development and operations, especially those outlined in the National Space Exploration Campaign;
 (2)the Lyndon B. Johnson Space Center’s unique flagship facilities, capabilities and experience in human spaceflight operations and program management, including astronaut training, program integration and mission control, have been vital to human spaceflight achievements of the United States since the 1960s and will continue to serve a vital role in maintaining a permanent human presence in low-Earth orbit, as well as successfully carrying out the National Space Exploration Campaign;
 (3)the Lyndon B. Johnson Space Center should continue its leadership in human spaceflight and exploration through its role as the home of the United States astronaut corps, mission operations, the International Space Station Program, the Orion Multi-Purpose Crew Vehicle Program, astromaterials research and exploration science, and contributions to projects which extend human space exploration beyond low-Earth orbit, such as the Gateway and other capabilities envisioned by the National Space Exploration Campaign;
 (4)human space exploration programs of the National Aeronautics and Space Administration, including, but not limited to those described in the National Space Exploration Campaign, should rely on the experienced workforce and core capabilities of the Lyndon B. Johnson Space Center, to serve as a lead center for program management, systems engineering, program integration, and operations, to the extent practicable;
 (5)conducting human space exploration and maintaining a human presence at any destination or outpost in low-Earth orbit and beyond, as called for in the National Space Exploration Campaign, expands the sphere of influence of the United States;
 (6)successfully conducting the National Space Exploration Campaign depends on a broad base of technical and operational expertise and core capabilities provided by the NASA centers and industry partners;
 (7)the Lyndon B. Johnson Space Center’s role as a leading source of such expertise and capabilities makes it an important driver of economic activity in the United States;
 (8)the Lyndon B. Johnson Space Center has a tremendous opportunity to take a leadership role in promoting broader economic engagement with the commercial, academic, and industrial entities in the United States and globally; and
 (9)the Lyndon B. Johnson Space Center shall have a primary role in the development, integration and operations of space and supporting systems critical to the National Space Exploration Campaign, including major systems elements and key infrastructure operated in the vicinity of—
 (A)low-Earth orbit; (B)the Moon;
 (C)Mars or its moons; or (D)any other destinations pursuant to the objectives specified in section 202(1) of the National Aeronautics and Space Administration Authorization Act of 2010 (42 U.S.C. 18312(a)).
 4.PolicyIt is the policy of the United States to continue a human presence capability in low-Earth orbit and that such capability—
 (1)maintains the United States global leadership and relationships with partners and allies; (2)contributes to the general welfare of the United States; and
 (3)shall be affordable as to not preclude a robust portfolio of other human space exploration activities.
			5.International Space Station
 (a)Authorized operationsThe International Space Station, as long as it is safe and functional, shall operate through at least September 30, 2030, or until a demonstrated and sustainable lower cost alternative low-Earth orbit platform can achieve the mission objectives of the National Aeronautics and Space Administration, including but not limited to:
 (1)Conducting scientific, exploration and human research programs to extend our human presence beyond low-Earth orbit.
 (2)Benefiting life on Earth. (3)Increasing U.S. economic competitiveness and commercial participation.
 (b)Authorized ISS activitiesThe International Space Station shall continue scientific and research programs and serve as a testbed to enable and advance technology development and space operations capabilities for deep space exploration and to foster and encourage commercial activities in low-Earth orbit.
 (c)Commercial capabilitiesIn order to facilitate the growth of commercial participants and activities, the National Aeronautics and Space Administration shall work with the private sector to develop commercial capabilities in low-Earth orbit that can achieve the National Aeronautics and Space Administration’s objectives. By December 31, 2024, NASA or a partner organization should attempt to achieve the following:
 (1)A product produced or manufactured aboard the ISS or in low-Earth orbit by a private entity has been successfully marketed and sold.
 (2)Any U.S. non-governmental user of the ISS has paid some or all of the costs of payload integration or transportation to the ISS.
 (3)A non-NASA, U.S. government customer flies a scientific or research payload on board the ISS. (4)The United States flight of a crew member aboard the ISS on a commercial basis wherein their time is available for purchase by ISS users.
 (5)A non-U.S. entity, not currently covered by the ISS Intergovernmental Agreement, notwithstanding other provisions of law, purchase or acquire a presence on or services from the ISS.
 (d)ISS transition strategyNot later than 180 days after the date of the enactment of this Act, the Administrator of the National Aeronautics and Space Administration shall deliver to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a strategy that—
 (1)provides clear guidance on how the National Aeronautics and Space Administration will ensure a stepwise transition to an eventual successor platform consistent with the ISS Transition Principles specified in the International Space Station Transition Report issued pursuant to the section 50111(c)(2) of title 51, United States Code, on March 30, 2018;
 (2)includes capability driven milestones and timelines leading to such a transition; (3)takes into account the importance of maintaining workforce expertise, core capabilities and continuity at National Aeronautics and Space Administration centers, including those primarily focused on human spaceflight;
 (4)considers how any such transition affects current partnerships; (5)presents opportunities for future engagement with—
 (A)current international partners; (B)countries with growing spaceflight capabilities, where not precluded by other provisions of law;
 (C)private sector; and (D)other United States Government users; and
 (6)promotes the continued economic development of low-Earth orbit. 